This is an appeal by plaintiff-appellant from each of two orders granted by the Special Term in actions commenced in the Supreme Court. The action is brought in negligence. Plaintiff moved for an order vacating a demand for a bill of particulars, and to compel defendants specifically to admit *1055or deny allegations contained in paragraph “ Third ” of the complaint, which allegation set forth upon information and belief that at the time of the accident the automobile owned by the defendant Esther Countryman was used by defendant Richard L, Countryman with her permission. The Special Term held that an allegation of the complaint not specifically denied was deemed admitted and that the defendants had, in effect, admitted paragraph “ Third ” of the complaint. The court also held that the demand for the bill of particulars was a proper one and that defendants are entitled to be informed of the particulars which the plaintiff will contend constituted negligence, and also the nature of the plaintiff’s injuries. The modification of the bill of particulars demanded was properly denied. Subdivision j of rule 116 of the Rules of Civil Practice provides that nothing in the rule theretofore set forth shall be deemed to limit any court or judge in denying in a proper case one or more of such particulars, or in a proper case, in granting other, further or different particulars. The court having discretionary powers, the order denying the motion should be affirmed. Orders unanimously affirmed, with ten dollars costs. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.